Citation Nr: 1127656	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-41 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active duty from July 1943 to January 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision rendered by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2011, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issue of entitlement to individual unemployability (TDIU), has been raised by the record, and appears to be under development by the RO, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hearing loss is not related to active service.   


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran essentially asserted that he has hearing loss due to his service.  At his hearing, held in May 2011, the Veteran essentially asserted that he has hearing loss due to exposure to loud noise from participation in combat, to include small arms fire, mortars, and artillery.  The Veteran's wife testified that in 1947, she noticed that the Veteran had problems with his hearing.  The Board notes that the Veteran has not asserted that he received any relevant inservice treatment, and that he testified that he did not report hearing loss symptoms upon separation from service.  

In May 2009, the Veteran filed his claim.  In August 2009, the RO denied the claim.  The Veteran has appealed.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  

The law provides that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 6258 (2000).  In this regard, the Veteran's discharge shows that he received the Combat Infantryman Badge.  Therefore, participation in combat is established and the Veteran is entitled to the presumptions at 38 U.S.C.A. § 1154(b).  However, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 1154 does not alter the fundamental requirements of a diagnosis, and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2010).  

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medical relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service).  

Statements from the National Personnel Records Center (NPRC), dated in September and November 2007, indicate that no service treatment reports are available.  The November 2007 statement indicates that if they had ever existed, they would likely have been destroyed in the 1973 fire at the NPRC.  

In February 2009, the RO issued a memorandum in which it determined that the Veteran's service treatment reports were unavailable, and that any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2010).  

As for the post-service medical evidence, it consists of VA reports, dated between 2009 and 2011.  This evidence shows that the Veteran has bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  A VA progress note, dated in April 2009, shows that the Veteran reported an inservice history of noise exposure from mortars and heavy weapons, and a post-service employment history of 32 years in a factory, with 10 years of exposure to noise from machinery with occasional use of HPD's (hearing protection devices), and a recreational history of noise exposure from woodworking.  The report notes bilateral hearing loss, and that the Veteran was to be provided with hearing aids.  

A VA examination report, dated in July 2009, includes audiometric test results which show that the Veteran has bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The Veteran reported a history of in-service exposure to small arms fire, mortars, and artillery, and a post-service employment history of 32 years as a factory machine repair person.  He stated that the environment was noisy and although the wearing of hearing protection was mandatory, that it was not enforced, and that he did not consistently wear hearing protection.  His wife reported that she married the Veteran in 1948, and that she first became aware of his impaired hearing in the early 1950's.  The Veteran reported a post-service recreational noise exposure history of occasional hunting with a .22 caliber rifle.  The diagnosis was bilateral moderate high-frequency sensorineural hearing loss.  The examiner, an audiologist, stated that the Veteran's C-file had been reviewed.  The examiner concluded, "It is less likely as not that this veteran incurred a hearing loss from exposure to noise in military service.  Although there are no service treatment records, his wife stated that she was first aware of his impaired hearing in the early 1950's and he was separated from service in 1946.  In addition, he worked in a noisy environment in which he did not consistently wear hearing protection."  

The Board finds that the claim must be denied.  There are no service treatment reports of record.  The earliest medical evidence of ear hearing loss is dated in 2009.  This is no less than 62 years after separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the only competent etiological opinion of record is found in the July 2009 VA examination report, and this opinion weighs against the claim.  Finally, there is no competent evidence to show that sensorineural hearing loss was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In reaching this decision, the Board has considered that the Veteran has argued that the July 2009 VA examiner told him that his hearing loss was related to service, and that his wife had told the examiner that the Veteran's hearing loss had begun prior to his employment at a factory.  See VA Form 21-0820, dated in January 2011; Veteran's appeal (VA Form 9), received in October 2010.  However, the VA examiner's conclusion is consistent with the reported history, as it was transcribed elsewhere in the report.  The VA audiologist is a medical professional, who is presumed to accurately record reported histories, and test results, to know the correct procedures for the examination, and to be competent to provide an etiological opinion based in whole or in part on the reported history.  See generally Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to procedures at the RO).  The Board further points out that the examiner's opinion does not appear to have been wholly based on the reported history, rather, the examiner's conclusion was also based on the Veteran's post-service noise exposure.  Specifically, the Veteran reported a post-service employment history of 32 years as a factory machine repair person, and he stated that this environment was noisy.  Therefore, these arguments do not warrant a grant of the claim, nor do they warrant any additional development.  

With regard to the Veteran's own contentions, and the lay statements of his spouse, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that bilateral hearing loss was caused by service that ended in 1946.  The Veteran has stated that he had had hearing loss since his service.  This lay evidence is competent evidence to show that the Veteran experienced hearing loss symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the lay statements are insufficiently probative to warrant a grant of the claim.  As an initial matter, the evidence shows that the Veteran's spouse has reported observing hearing loss in the Veteran in 1947, or, in the alternative, in the early 1950's.  The probative value of her testimony is therefore reduced.  In any event, the issue on appeal is based on the contention that bilateral hearing loss was caused by service that ended in 1946, and the Board finds that the medical evidence warrants greater probative value on this issue.  When the lack of service treatment records are considered (together with the fact that the Veteran has not alleged that he received any relevant inservice treatment), with the post-service medical records (which do not show any relevant treatment prior to 2009), the Board finds that this outweighs the lay statements to the effect that the Veteran has the claimed condition that is related to his service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


II.  VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligations in this case were accomplished by way of a letter from the RO to the Veteran dated in June 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  As an initial matter, service treatment reports are not of record.  Reports from the National Personnel Records Center (NPRC), dated in 2007, indicate that service treatment records are not available, and that any such records may have been destroyed in a 1973 fire.  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The Board is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control, including records destroyed in the 1973 fire at the NPRC. See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  Prior to issuing its decision, the RO made several requests to the NPRC to obtain any available service treatment records.  However, the NPRC reported that no service treatment records could be found.  In February 2009, the RO issued a memorandum in which it determined that the Veteran's service treatment reports were unavailable, and that any further attempts to obtain them would be futile.  Therefore, the Board finds that the RO has satisfied its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  

It appears that all known and available post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded a VA examination, and an etiological opinion has been obtained.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


